Citation Nr: 0533050	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  02-21 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from March 10, 1975 to April 2, 
1975, a duration of 23 days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for an 
acquired psychiatric disorder including character and 
behavioral disorder, anxiety, depression, depressive disorder 
and adjustment disorder.  

In July 2004, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of that hearing is of 
record.

This case was previously before the Board in October 2004 
when it was remanded for additional development.  The 
requested development has been completed and the Board 
proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The competent medical evidence does not relate the 
veteran's current psychiatric disorder to active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107; 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical and personnel records show that shortly 
after starting basic training, the veteran went on an 
unauthorized absence.  On return, he broke down crying.  A 
psychiatric observation notes describes him as a "crying, 
shaking, confused immature recruit."  He was admitted to the 
neuropsychiatric unit and assessed with a character and 
behavior disorder.  This was determined to have existed prior 
to service, and he was recommended for discharge as a 
recruiting error.  The veteran was provided the opportunity 
to make a statement.  

I can't stand yelling and screaming it 
make[s] me nervous.  I can't sleep I 
stand around and build crazy things up in 
my head and start telling crazy things.  
I can't do things like this.  I can't 
stand the Marines . . . I believe if I 
stay here much long[er] I'll go crazy or 
kill myself.

The veteran was honorably discharged in March 1975.

In April 2001, the veteran filed a claim for service 
connection for a "character and behavioral disorder."  
Medical records show treatment for a self inflicted stab 
wound and alcohol intoxication in February 1995.  In April 
2001 he was evaluated for depression with suicidal ideation.  
He reported that he was depressed at having heart trouble 
and the prospect of having another open heart surgery 
fearing that because he could not work he might lose his 
house, not knowing where his wife and kids would go, the 
recent death of an aunt, and his brother having surgery.  A 
current psychiatric assessment noted that he had been 
increasingly dysphoric with memory lapses, and episodes of 
tearfulness since his heart bypass surgery in December 2000.  
Also in April 2001, he was treated for symptoms of chest 
pain and anxiety, which started shortly after hearing of his 
mother's heart attack and which were quickly resolved.  He 
continued treatment for psychiatric complaints, including in 
January 2002 when he was treated for alcohol intoxication 
and depression with suicidal ideation, related to the recent 
death of his brother.  

The veteran was provided a VA mental disorders examination 
in April 2004 which included a thorough review and summary 
of the veteran's medical records and all records contained 
in the claims file.  In this examination, the veteran 
related that he had been unable to work since his artery 
bypass surgery in December 2000.  He continued to complain 
of symptoms of depression and anxiety.  The veteran stated 
that he lived a normal life prior to his brief enlistment in 
the Marine Corps.  He claimed that his psychiatric symptoms 
began during this brief period due to insensitive and cruel 
drill instructors.  He later indicated that in his opinion, 
his mental status deteriorated since he had been unable to 
work following his coronary artery bypass graft in December 
2000.

Regarding the question of whether the veteran's psychiatric 
condition preexisted service, and the veteran's report that 
he had a normal upbringing and no preexisting psychological 
conditions, the examiner noted that the military records 
showed that the veteran was found to have symptoms of 
character disorder at the time of his admission during basic 
training.  It was also noted that as a youth he had been 
placed in special education classes prior to dropping out of 
school in the eighth grade.  This information was in 
contradiction to the veteran's present report that he was an 
above average student and had left school to help work on 
the family farm.  The veteran reported that he was 
emotionally and physically abused by his drill instructors.  
The examiner concluded that it was as likely as not that 
there was some kind of preexisting psychological disorder 
prior to the veteran's enlistment, including some symptoms 
of characterological disorder prior to service.  It also 
appeared as likely as not that these symptoms persisted 
following his discharge.  

Considering all available information, 
presently it appears that the veteran's 
current psychological symptoms are more 
likely than not due to the psychological 
impact of his life threatening cardiac 
condition and the resulting reduced 
income and physical unemployability.  It 
appears unlikely that his present 
psychological status is due to his brief 
period of basic training . . . or to any 
previously existing characterological 
disorder, if indeed such existed.

The diagnoses were dysthymic disorder with features of 
anxiety, and character disorder by history.

In December 2004, the veteran's SSA records were obtained 
and added to the claims file.  These showed that the veteran 
was in receipt of disability for ischemic heart disease and 
congestive heart failure.  The medical records submitted 
with this determination do not show psychiatric treatment.

The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was notified of the 
information and evidence necessary to substantiate his claim 
for service connection for an acquired psychiatric disorder 
in the March 2002 rating decision, a September 2002 statement 
of the case (SOC), in supplemental statements of the case 
(SSOC) issued in May 2004 and August 2005 as well as a VCAA 
compliance letter sent to the veteran in November 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the November 2004 
letter, as well as the August 2005 SSOC, VA informed the 
veteran that VA must make reasonable efforts to assist a 
veteran in obtaining all evidence necessary to substantiate a 
claim, such as medical records, employment records, or 
records from other Federal agencies.  VA further informed the 
veteran that as long as he provided enough information about 
these records, VA would assist in obtaining them, but noted 
that he had the ultimate responsibility to make sure that 
these records were received by VA.  VA also told him that it 
would assist him by providing a medical examination or 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on his claim.  Third, VA must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  This was specifically done in the November 
2004 VCAA letter to the veteran.

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in August 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service, as well as all relevant postservice records of 
treatment.  He was provided the opportunity to present 
argument and evidence in hearings before a hearing officer at 
the RO, and before a Veterans Law Judge, which was conducted 
in July 2004.  VA has provided an examination of the veteran 
in April 2004.  Records from the Social Security 
Administration (SSA) were obtained and added to the claims 
file.  The Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the appellant's claim.  Therefore, no further assistance to 
the appellant with the development of evidence is required.  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2005).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

Service connection is not warranted for the veteran's 
currently diagnosed psychiatric condition because the 
competent medical evidence relates his currently diagnosed 
dysthymic disorder not to active service, but to his heart 
condition which is not service connected.  To the extent that 
he may have had a "character disorder" during service, the 
Board merely notes that personality disorders, including 
character disorders, are not diseases or injuries within VA 
applicable legislation.  Further there is some doubt shown by 
the VA examiner as to whether the veteran ever had a 
character disorder.  Even assuming he did, there is none 
shown now.  The April 2004 VA examination diagnosed dysthymic 
disorder and "character disorder, by history."  38 U.S.C.A. 
§ 1110, 1131 (West 2002); see Degmetich v. Brown, 104 F. 3d 
1328 (1997) (The existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
Further, there is no other diagnosis of psychiatric disorder 
shown in the medical records until 2001, many years following 
service.  

The Board has considered the veteran's statements regarding 
the diagnosis and etiology of his psychiatric condition; 
however, this is not competent evidence to show that he has a 
psychiatric disability related to service.  Competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2005).  Further, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  38 C.F.R § 
3.159(a)(2) (2005).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The diagnosis of any psychiatric 
disorder, as well as the etiology of any disorder found, are 
beyond the range and scope of competent lay evidence 
contemplated by the applicable regulations, and it is not 
shown that the veteran possesses the requisite education, 
training or experience to provide competent medical evidence.  
As noted above, the competent medical evidence shows that the 
veteran's dysthymic disorder is not related to service.  

The preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder.  
With no competent medical evidence in favor of the veteran's 
claim, there is no approximate balance of positive and 
negative evidence, and the rule affording the veteran the 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  See also 38 C.F.R. § 3.102 (2005).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



	                        
____________________________________________
	JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


